PER CURIAM:
The defendant respondent Ott moved to dismiss the appeal filed by the prosecuting attorney of Payette County from an order of the district court dated July 26, 1979, which apparently terminated the above entitled criminal action. Although the notice of appeal was filed on August 29, 1979, the Attorney General of the State of Idaho has not participated by joining in said notice of appeal pursuant to his statutory authority under I.C. § 67 — 1401(1). Therefore the Court concludes that the appeal is not authorized by the Attorney General and is therefore dismissed.
BISTLINE, J., dissents, noting also that the dismissal entered by the Court is not on the grounds raised by Ott’s motion.